OPINION — AG — ** INDIAN CHIEF — DUAL OFFICE — FEDERAL EMPLOYEE ** QUESTION: I AM WRITING FOR AN OPINION ON THE MATTER OF RUNNING FOR CHOCTAW CHIEF WHICH IS TO BE VOTED ON BY THE ENROLLED CHOCTAWS, AFTER WHICH IF CARRIED BY A MAJORITY THE APPOINTMENT IS MADE BY THE PRESIDENT OF THE UNITED STATES. AFTER ALL, IT IS AN APPOINTED OFFICE, BUT IS GOVERNED BY THE MAJORITY OF THE CHOCTAW INDIANS. I WOULD LIKE TO HEAR FROM YOU ON THIS MATTER . . . WE CANNOT ANSWER THIS REQUEST BASED ON 74 O.S. 18 [74-18](B) . . . HOWEVER SEE ARTICLE II, SECTION 12 OKLAHOMA CONSTITUTION AND ARTICLEV, SECTION 30 OKLAHOMA CONSTITUTION. (STATE LEGISLATOR, DUAL OFFICE, FEDERAL EMPLOYMENT ?, PUBLIC OFFICE) CITE: 51 O.S. 6 [51-6] (FRED HANSEN)